 UNIVERSITY TOWERS199University Towers,Inc.andInternational Brother-hood of Firemen,Oilers,Maintenance Mechan-ics,ProductionWorkersand HospitalEmploy-ees,Local No. 1, AFL-CIO, Petitioner. Case17-RC-950931 July 1987DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, AND STEPHENSThe National Labor Relations Board has consid-ered the objections to an election held 27 May1983, and the hearing officer's report recommend-ing disposition of them. The election was conduct-ed pursuant to a Stipulated Election Agreement.The tally of ballots shows 31 for and 23 against thePetitioner, with no challenged ballots.The Board has reviewed the record in light ofthe exceptions and briefs, and has adopted thehearing officer's findings' and recommendationsonly to the extent consistent herewith.In its Objections 1 and 2 the Employer allegesthat agents of the Petitioner, while soliciting signa-tures on union authorization cards, told employeesthat waiver of initiation fees was conditioned uponsigning a union authorization card before the elec-tion. In this regard, the hearing officer found that asmall group of employees contacted Butkovich, thePetitioner'sbusiness representative,who spokewith this group and gave them authorization cardsto distribute to their fellow employees.Withoutany further instructions concerning the manner inwhich the cards were to be solicited, Butkovichsimply told the group to get as many cards signedas possible. Butkovich relied exclusively on the em-ployees to solicit the authorization cards.The Petitioner did not distribute any written ma-terials to employees during the campaign regardinginitiation fees. On the cards that Butkovich initiallygave to the employee-solicitors was printed "Initi-ation $" followed by a blank space in which Butko-vich had written a zero. Butkovich testified thatwhen employees asked about initiation fees at twomeetings he conducted, he told them that the initi-ation fees would be suspended until after the con-tractwas negotiated but then all employees wouldhave to pay. Somewhat later in his testimony, how-ever, Butkovich said he told at least the employee-solicitors that the "original group" would not have'The Employer has excepted to some ofthe hearingofficer's credibil-ity findingsThe Board's established policy is not to overrulea hearingofficer's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrectStretch-Tex Co,to pay a fee, and that the "original group" were"the ones that organized the unit, that are em-ployed at the time the unit is organized. That any-body that would become members of the Union oremployees after the agreement is negotiated, signedand agreed to, that those people would then pay."The hearing officer found that employee-solici-tors were not union agents for the purpose of solic-itingcards and that therefore their statementscould not be attributed to the Union. Citing, interalia,Davlan Engineering,262 NLRB 850 (1982), thehearing officer found there was no record evidencethatemployeesZamora,Florez,Cascone, andRenfro engaged in any activity other than solicita-tion of authorization cards which could be con-strued as making them agents of the Union. Shefurther found that even if employee-solicitors wereunion agents, their statements did not violate theprohibition inNLRB v. Savair Mfg. Co.,414 U.S.270 (1973), against waiving fees for only those em-ployeeswho sign authorization cards before anelection.Thus, she found there was no indicationin the credited testimony of employees Gant,Henges, Cascone, or Rios that they were told thatwaiver of initiation fees was conditioned upon sign-ing cards prior to the election; that employee Kit-trel's testimony, discussed below, was an insuffi-cient basis for a finding of prohibited conduct; thatemployee Nicolli testified that nothing was said toher about initiation fees at the time she signed acard; and that employee Hill's credited testimonytended to corroborate the Petitioner's assertion thatthe waiver extended to all employees in the unit.We have recently reconsidered and vacated theBoard's earlier decision inDavlanEngineering,relied on by the hearing officer. In our supplemen-tal decision inDavlan,2we held that when a unionmakes authorization cards available to employeeswith the understanding that they will solicit otheremployees to sign them, it thereby vests the solici-tors with actual authority to obtain signed cards onitsbehalf.Additionally,when a union permits oracquiesces in employees' soliciting on its behalfwithout indicating to third parties that statementsmade by the card solicitors are not to be taken asthe policies of the Union, it thereby vests the solici-tors with apparent authority to make statements re-lated to the subject matter of the cards. In bothcases,whether by action or inaction, the union hascreated a special agency relationship for the limitedpurpose of card solicitation.Accordingly, theunion will be deemed responsible for representa-tions concerning its fee-waiver policies made by itsspecial agent solicitors, whether or not they have118 NLRB 1359, 1361 (1957) We find no basis forreversing the findings2 283 NLRB 803 (1987)285 NLRB No. 28 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbeen specifically authorized or instructed to speakon this subject.Applying the supplemental decision inDavlanEngineeringto this case, we conclude that the em-ployer-solicitors here were special agents of the Pe-titioner for the limited purpose of card solicitation.We further conclude that, contrary to the hearingofficer, statements made by certain of the employ-ee-solicitors violated the prohibition inSavair.The evidence in this case shows, as noted, thatButkovich gave employees authorization cards andtold them to get as many signed as possible. Em-ployees Zamora, Cascone, and Renfro were part ofthe group that initiated the contact with the Peti-tioner and they later solicited authorization cardson the Petitioner's behalf.While the record is notentirely clear on this point, it is likely that they re-ceived those cards from Butkovich. In any event,the Petitioner utilized the cards obtained by theseemployees to support the filing of the petitionherein.Applying the principles ofDavlanto thesefacts,we conclude that, by permitting or acquiesc-ing in the solicitation activities of Zamora, Cas-cone, and Renfro, the Petitioner vested the threeemployees with at least apparent authority to solic-it cards and thus rendered the employees its specialagents.3These employees made improper fee-waiver statements as discussed below. By virtue oftheir status as special agents of the Petitioner, wefind that their statements were imputable to the Pe-titioner.4In concluding that certain statements made byemployee-solicitorsviolatedtheprohibition inSavair,we note first the following excerpt fromemployee'Rios' credited testimony about employee-solicitor Zamora:Q.What did Helen Zamora tell you aboutinitiation fees?A. She said if I signed the card-well firstof all, she told me if I wanted to vote for theUnion, then here's a card, send it in if I wantto get into the Union. And following that, shetold me if I signed it, if the union did get intothe corporation, that I wouldn't have to payinitiation [sic] fee. But the people that don'tsign one and the union is voted in, they wouldhave to later.Q. They would have to pay an initiation fee?A. Yes, sir.The hearing officer found that the phrase "theywould have to later" might have referred to eitherpaying a fee or signing a card. She further foundthat if the statement referred to signing a card, thena See Restatement2d,Agency §§3(2) and 27 (1958).4Davlan Engineering,above.therewas noSavairviolation because the waiverwas not limited to employees who signed beforethe election.We find, however, that when Rios'credited testimony is readas a whole,the phrase"they would have to later" in its proper contextmeans that employees who did not sign now wouldhave to pay an initiation fee later. According toRios' credited testimony, Zamora compared whatwould happen to those who did not sign with thosewho did sign. Such a conclusion is further support-ed by the clarifying answer elicited by the Em-ployer's counsel when he asked if Rios was quotingZamora as stating that nonsigners would have topay an initiation fee. Rios said: "Yes, sir."The second statement supporting the conclusionthat the prohibition inSavairwas violated comesfrom a portion of employee Kittrel's uncontrovert-ed testimony, which was not quoted by the hearingofficer.Kittrel testified that employee-solicitorsCascone and Renfro, while soliciting her signature,told her "I should sign the card before the election.If I don't, they will take it out of my check for theinitiation fee." The hearing officer found that Kit-trel's testimony in general was less than a clearstatement that the employee-solicitor conditionedinitiation fee waiver on signing a card prior to theelection. In so finding, the hearing officer observedthatKittrel's testimony was not a coherent para-phrase of the employee-solicitors' statements. In re-viewing the record, however, we find that Kittrelwas not asked to repeat the whole conversationand that her testimony consisted of coherent re-sponses to the questions asked. We further find thatthe employee-solicitors' statement quoted abovemeansthat an initiation fee waiver was conditionedon signing an authorization card prior to the elec-tion.In the face of this evidence, we additionally findthat the Petitioner failed to establish that it ade-quately informed the unit employees of a lawfulfee-waiver policy. Thus, there is no evidence thatButkovich gave the employee-solicitors any in-structions concerning the manner in which thecards were to be solicited. Most significantly, thereisno evidence that the Petitioner distributed anywritten materials explaining its fee-waiver policy toemployees, and the cards themselves had no clearstatement of its policy.5We note that the recordshows that Butkovich discussed the subject of initi-ation fees in response to employee questioning atunionmeetings.While we find that Butkovich'sconfusing statements on the subject were not them-5As noted above, Butkovich had writtena zero nextto the printedportion "Initiation $" on the cards which he initially gave to the employ-ee-solicitors.The cards, however, did not indicate when the employeeswould have to sign the cards in order to avoid an initiation fee. UNIVERSITY TOWERSselves objectionable, we further conclude that theywere insufficient to neutralize the effects of thestatements of employee-solicitors Zamora, Cascone,and Renfro which reasonably tended to interferewith employees' free choice in the election. In thisregard, we note that in any event Butkovich's com-ments on initiation fees were heard only by thoseemployeeswho attended the meetings and that201there is no showing that his comments were com-municated generally to the bargaining unit employ-ees.We therefore set aside the election and shalldirect a second election.6[Direction of Second Election omitted from pub-lication.]6Should the Petitioner not wish to proceed to an election, it maywithdraw its petition without prejudice to filing a new petition.